Title: Nathaniel Bowditch to Thomas Jefferson, 4 November 1818
From: Bowditch, Nathaniel
To: Jefferson, Thomas


          
            Respected & Dear Sir
            Salem
Novr 4. 1818
          
          I have just received your much esteemed letter of the 26th ult. containing the highly honorable proposal relative to the Professorship of Maths in the Central University, a situation which would be very pleasant to any one whose engagements would permit him to accept the proposal; but several important trusts (amounting to nearly half a million of dollars) undertaken for the children of an eminent merchant late of this Town, and which upon principles of honour cannot be resigned but with my life, bind me, by the powerful bands of interest to the place of my nativity, endeared to me by the many civilities received from my Townsmen while rising into life without any other advantages than such as the industry of a young person, thrown upon the world to provide for himself at the early age of 11 or 12 years, could procure. My income from these various trusts &c exceeds $3000. Considerable time is left to me to devote to those studies which have been the delight of my leisure hours. My wife, whose health is very delicate is averse from any change of place which would remove her far from those dear friends who have done so much for her in sickness. These & other circumstances of a similar nature must be my excuse for declining the professorship offered in your letter in such terms of kindness & civility.
          Please to present to the Gentlemen Visitors, who have done me this honor, my best wishes for them personally & for the success of the institution entrusted to their care, with the hope that the Professorships will be filled by persons eminently qualified to render the University highly respectable & beneficial to our Country.
          I remain Sir, with sentiments of high consideration & respect
          
            your most obedient, humble servant
            N Bowditch
          
        